                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

  ROOR INTERNATIONAL BV                                 §
  AND SREAM, INC.,                                      §
                                                        §
          Plaintiffs,                                   §
                                                        § Civil Action No.: 4:18-cv-715-ALM-KPJ
  v.                                                    §
                                                        §
  AZHAR SALEEM and POTA POTI, INC.                      §
  d/b/a AZHAR’S HOUSE,
                                                        §
                                                        §
          Defendants.                                   §


                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On August 12, 2019, the Magistrate Judge entered proposed findings of fact and recommendations

(Dkt. #33) that Defendants’ Azhar Saleem and Pota Poti, Inc. d/b/a Azhar’s House (collectively,

“Defendants”) Motion to Dismiss (Dkt. #12) be granted in part and denied in part.

       Having received the Report of the United States Magistrate Judge, and no timely objections

being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

Accordingly, Defendants’ Motion to Dismiss (Dkt. #12) is GRANTED IN PART and DENIED

IN PART.

       Defendants’ Motion to Dismiss (Dkt. #12) is GRANTED as to Plaintiff Sream, Inc.’s

claims under 15 U.S.C. § 1114 (Count One) and 15 U.S.C. § 1116(d) (Count Two). Defendants’

Motion to Dismiss (Dkt. #12) is DENIED as to Plaintiff Sream, Inc.’s claim under 15 U.S.C.
.

    § 1125(a) (Count Three), and as to all claims (Counts One, Two, and Three) asserted by Plaintiff

    RooR International BV.

           IT IS SO ORDERED.
           SIGNED this 29th day of August, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                   2
